DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action responses to the Application filed on 11/22/2019, in which claims 1-20 entered of record.
3.   Claims 1-20 are pending for examination.

Expiration of a Suspension of Action
4.     The suspension of action period for deferral of examination under 37 C.F.R. § 1.103(d) has expired on 3/23/2021 since the examination of the application has been deferred for a period of 36 (thirty-six) months from the effective filing date of 03/22/2018, the earliest filing date of a related foreign application pursuant to M.P.E.P. § 709.I.C (also, referred to Letter of Suspension dated 01/13/2020 and Letter Requesting Suspension of Action dated 12/11/2019, and section “Cross-Reference to Related Applications" of the specification). 
          
Information Disclosure Statement
5.     The Information Disclosure Statement (IDS) submitted on 11/22/2019 has been considered by the examiner and made of record in the application file.

Priority
6.     Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. The present application is a continuation of prior Application No. 16/115,520, filed on 8/28/2018, now U.S. Patent No. 10,503,585, which claims the benefit of priority from Japanese Patent Application No. 2018-054534, filed on 3/22/2018.


Specification
7.      The Applicant is required to insert a patent number 10,503,585, of its application number 16/115,520, for claiming benefit of earlier filing data into the "Cross-Reference to Related Applications" section. See 37 CFR 1.78 and MPEP § 201.11.         Appropriate correction is required.

Claim Objections        
8.      Claims 2, 5, 11, 16, 17 and 19 are objected because of the following informalities:
         Claim 2, lines 1-2, “the same voltage level” should be amended to “same voltage levels” in order to correct the antecedent basis for this limitation in the claim. 
         Claim 5, - line 1, “the memory system” should be amended to “the memory device” in order to correct the antecedent basis for this limitation in the claim (referred to “a memory device” in line 1 of parent claim 1).
                       - line 13, “the command set” should be amended to “the second command set” in order to correct the antecedent basis for this limitation in the claim (referred to “a second command for instructing a read operation” in line 15 of parent claim 1).
        Claim 11, lines 1-2, “the same voltage level” should be amended to “same voltage levels” in order to correct the antecedent basis for this limitation in the claim. 
        Claim 16, line 1, “the memory device” should be amended to “the method” in order to correct the antecedent basis for this limitation in the claim (referred to “method” in line 1 of parent claims 1 and 15).
        Claim 17, line 1, “the memory device” should be amended to “the method” in order to correct the antecedent basis for this limitation in the claim (referred to “method” in line 1 of parent claims 1 and 15).


Claim 19, lines 1-2, “the same voltage level” should be amended to “same voltage levels” in order to correct the antecedent basis for this limitation in the claim.  

Double Patenting
9.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
10.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,503,585 (hereinafter “Patent’585”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’585 as follows:
       Claim 1 of the instant application is anticipated and having the same scope of invention by claim 1 of Patent‘585 such as “A memory device comprising: a plurality of first memory cells each storing data based on a threshold voltage; a plurality of first bit lines connected to the plurality of first memory cells; a plurality of second memory cells each storing data based on a threshold voltage; a plurality of second bit lines connected to the plurality of second memory cells; a word line connected to the plurality of first and second memory cells; and a driver configured to apply a voltage to the word line, wherein, upon receipt of a command set including a first command for instructing a first operation to be performed and a second command for instructing a read operation to be performed, the driver sequentially applies, to the word line: a plurality of first read voltages to read data from the first memory cells, a second read voltage within a voltage range of the first read voltages to read data from the first memory cells, a plurality of third read voltages to read data from the second memory cells, and  86PATENT Atty. Dkt. No. TAI/2439USC01 a fourth read voltage within a voltage range of the third read voltages to read data from the second memory cells”.
          Claims 2-9 of the instant application are anticipated and having the same scope of invention by respective claims 2-10 of Patent‘585. 
          Claims 10-17 of the instant application are analogous to claims 1-10 of Patent’585 above, written as method claims for controlling a memory device. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 10-17 of the 
Thus, claims 10-17 of the instant application are anticipated and having the same scope of invention by respective claims 1-10 of Patent‘585.
          Claim 18 of the instant application is anticipated and having the same scope of invention by claim 11 of Patent‘585 such as “a memory system comprising: a semiconductor memory that includes: a plurality of first memory cells each storing data based on a threshold voltage, a plurality of first bit lines connected to the plurality of first memory cells, a plurality of second memory cells each storing data based on a threshold voltage, a plurality of second bit lines connected to the plurality of second memory cells, a word line connected to the plurality of first 92PATENT Atty. Dkt. No. TAI/2439USC01 and second memory cells, and a driver configured to apply a voltage to the word line; and a memory controller that includes: a processor configured to control the semiconductor memory, and a first circuit configured to perform error correction of read data output from the semiconductor memory, wherein: in response to a first command set sent from the memory controller, the driver in the semiconductor memory sequentially applies, to the word line, a plurality of first read voltages to read data from the first memory cells, a second read voltage within a voltage range of the first read voltages to read data from the first memory cells, a plurality of third read voltages to read data from the second memory cells, and a fourth read voltage within a voltage range of the third read voltages to read data from the second memory cells; first data which are read from the first memory cells using the second read voltage and second data which are read from the second memory cells using the fourth read voltage are 93PATENT Atty. Dkt. No. TAI/2439USC01 output to the memory controller; in response to the first data and the second data output from the semiconductor memory, the first circuit performs the error correction on the first data and on the second data, and the memory controller sends a second command set to the semiconductor memory; in response to the second command set sent from the memory controller, the driver in the semiconductor memory sequentially applies, to the word line, a 
         Claims 19 and 20 of the instant application are anticipated and having the same scope of invention by respective claims 2 and 3 of Patent‘585. 
           
Allowable Subject Matter 
11.     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome the non-statutory double patenting rejection of claims 1-20 of the invention. 12.    The following is a statement of reasons for the indication of allowable subject matter:  
          Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein, upon receipt of a command set including a first command for instructing a first operation to be performed and a second command for instructing a read operation to be performed, the driver sequentially applies, to the word line: a plurality of first read voltages to read data from the first memory cells, a second read voltage within a voltage range of the first read voltages to read data from the first memory cells, a plurality of third read voltages to read data from the second memory cells, and86PATENT Atty. Dkt. No. TAI/2439USC01 a fourth read voltage within a voltage range of the third read voltages to read data from the second memory cells”, and a combination of other limitations thereof as recited in the claim. Claims 2-9 depend on claim 1.  
         Regarding independent claim 10, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “the method comprising: upon receipt of a command set including a first command for instructing a first operation to be performed and a second command for instructing a read operation to be performed, causing the driver to sequentially apply, to the word line: a plurality of first read voltages to read data from the first memory cells, a second read voltage within a voltage range of the first read voltages to read data from the first memory cells, a plurality of third read voltages to read data from the second memory cells, and a fourth read voltage within a voltage range of the third read voltages to read data from the second memory cells”, and a combination of other limitations thereof as recited in the claim. Claims 11-17 depend on claim 10.  
        Regarding independent claim 18, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein: in response to a first command set sent from the memory controller, the driver in the semiconductor memory sequentially applies, to the word line, a plurality of first read voltages to read data from the first memory cells, a second read voltage within a voltage range of the first read voltages to read data from the first memory cells, a plurality of third read voltages to read data from the second memory cells, and a fourth read voltage within a voltage range of the third read voltages to read data from the second memory cells; first data which are read from the first memory cells using the second read voltage and second data which are read from the second memory cells using the fourth read voltage are 93PATENT Atty. Dkt. No. TAI/2439USC01 output to the memory controller; in response to the first data and the second data output from the semiconductor memory, the first circuit performs the error correction on the first data and on the second data, and the memory controller sends a second command set to the semiconductor memory; in response to the second command set sent from the memory controller, the driver in the semiconductor memory sequentially applies, to the word line, a plurality of fifth read voltages to read data from either one of the first memory cells or the second memory cells, and a sixth read voltage within a voltage range of the fifth read voltages to read data from the either one of the first memory cells or the second memory cells; and third data which are read from the either one of the first memory cells or the second memory cells are output to the memory controller”, and a 
                                         
Conclusion
13.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827